Citation Nr: 0119657	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  01-04 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 25, 
2001 for the award of additional compensation based on a 
dependent child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970.

This appeal arises from a March 2001 decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) which 
determined that the veteran was entitled to an award of 
additional compensation for a dependent child.  The veteran 
appealed the effective date of this award.


FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issue on appeal has been obtained.

2.  The veteran's dependent child was born on June [redacted], 1990.

3.  The first notification to VA that an additional dependent 
child was born was the veteran's initial claim for additional 
compensation for a dependent received on January 25, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 25, 
2001 for the award of additional compensation for a dependent 
child have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 
1991); 38 C.F.R. §§ 3.31, 3.400, 3.401 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In an original claim for Department of Veterans Affairs (VA) 
compensation filed in July 1970, the veteran indicated that 
he was married.  The claims file reveals that the veteran 
failed to report for a scheduled VA examination and his 
initial claim was denied by letter of December 1970.  The 
veteran filed another claim for VA compensation in December 
1974.  His identified dependents included his spouse and one 
child born in January 1972.  By rating decision of March 
1975, the veteran was granted service connection for acne 
vulgaris of the face which was evaluated as 10 percent 
disabling.  This evaluation was confirmed and continued in 
rating decisions of June 1976 and September 1977.

The Board of Veterans' Appeals (Board) granted service 
connection for hidradenitis suppurativa in a decision of 
August 1978.  In a rating decision of November 1978, the RO 
evaluated the hidradenitis suppurativa as 30 percent 
disabling.  Thus, effective from April 1, 1977, the veteran's 
combined service-connected evaluation was 40 percent.  

On a VA Form 21-686c (Declaration of Marital Status) received 
in December 1978, the veteran again indicated that he was 
married and had one child born in January 1972.  He further 
informed the RO that two additional children were born in 
June 1976 and September 1978.  A notice letter from the RO 
sent in February 1979 informed the veteran of the amount of 
his monthly compensation and that this amount included 
additional benefits for his spouse and children.  He was 
requested to promptly inform VA of any change in the number 
or status of his dependents.  

In another Declaration of Marital Status form received in May 
1980, the veteran reported that another dependent child had 
been born in December 1979.  The RO issued a notice letter in 
May 1980 that informed the veteran of his increased 
compensation based, in part, on his dependents.  He was again 
requested to promptly inform VA of any change in the number 
or status of these dependents.

In a letter of May 1983, the RO requested that the veteran 
submit certified copies of his marriage certificate and birth 
certificates of his dependent children.  The veteran 
substantiated his five dependents with the requested 
photocopies submitted in July 1983.  

In February 1988, the veteran's spouse requested an 
apportionment of the veteran's VA compensation in order to 
support their dependent children.  The veteran responded in 
May 1988 that he was estranged from his spouse and was under 
a Court order to pay child support.  The RO determined in 
July 1988 that an apportionment was not appropriate.

The RO sent the veteran a letter in July 1993 requesting that 
he verify his current dependents.  He was informed that it 
was his responsibility to report any changes in the number of 
his dependents.  The veteran submitted a Status of Dependents 
Questionnaire in August 1993.  He identified his four 
previously reported children as dependents.  All children 
were reported to be in the custody of his estranged spouse.

By rating decision of March 1993, the RO confirmed and 
continued the veteran's 40 percent combined rating.  In a 
rating decision of December 1998, the RO denied increased 
evaluations for his acne vulgaris and hidradenitis 
suppurativa.  However, the RO did grant service connection 
for body dysmorphic disorder with major depression.  This 
disorder was evaluated as 50 percent disabling under the 
rating schedule and resulted in a combined evaluation of 70 
percent disabling effective from June 5, 1997.  By rating 
decision of May 2000, the RO granted a total disability 
evaluation due to individual unemployability resulting from 
his service-connected disabilities.  This 100 percent 
evaluation was made effective from April 11, 2000.

On January 25, 2001, a VA Form 21-4138 (Statement In Support 
of Claim) was received from the veteran.  He requested that 
his VA compensation be increased as a result of another 
dependent child.  Enclosed with this claim was a photocopy of 
a certificate of birth for a child born on June [redacted], 1990.  The 
child's natural mother appears to be the veteran's estranged 
spouse and the natural father was a third party.  However, 
the child was given the veteran's last name.

The veteran was notified by letter of March 2001 that 
additional compensation was awarded for the dependent child 
identified in January 2001.  Payment of this award was to 
commence on February 1, 2001.  In a notice of disagreement 
(NOD) with this decision, the veteran contended that the 
effective date of the award of additional compensation should 
be from the date of birth of the latest dependent child.  An 
informal hearing presentation was submitted directly to the 
Board by the veteran's representative in June 2001.  It was 
argued that, not withstanding "all else", an earlier 
effective date for the award of additional compensation for 
the latest child should be granted as it is the "right thing 
to do and so it should be done in the interest of fairness."

II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, 2097-98 (2000) (VCAA).  VA has 
obtained all pertinent records required to make an equitable 
decision in the matter on appeal, most significantly a copy 
of the dependent's certificate of birth.  As the issue in 
question is a legal manner regarding the effective date of 
additional compensation for a dependent, the Board finds that 
there is no medical evidence that would be relevant to this 
claim.  The veteran and his representative have been given 
the opportunity to request a hearing before VA in the 
substantive appeal (VA Form 9) received in May 2001.  The 
veteran specifically noted that he did not want such a 
hearing.  

It is recognized by the Board that the provisions of the VCAA 
become effective in the fall of 2000, approximately five 
months prior to the issuance of the statement of the case 
(SOC) in April 2001.  A review of this SOC reveals that the 
RO cited to provisions of 38 C.F.R. § 3.159, discussing the 
need for a veteran to submit a well-grounded claim prior to 
VA assistance, that are contradictory to the provisions of 
the VCAA.  However, the reasons and bases for the RO's 
decision in April 2001 clearly indicate that the claim on 
appeal was not denied on the basis of well-groundedness.  
Instead, the RO made a merits based decision on the matter in 
question.  As the RO has provided the veteran and his 
representative with the applicable laws and regulations, to 
include 38 C.F.R. § 3.401(b), and merits based reasons and 
bases for the denial of an earlier effective date for the 
award of additional compensation for a dependent, the 
citation to 38 C.F.R. § 3.159 appears to be no more than mere 
boilerplate and harmless error.  This SOC also characterized 
the issue differently than the characterization used by the 
Board on the first page of this decision.  However, the RO 
clearly indicated in the SOC that the effective date of the 
award of additional compensation for a dependent was January 
25, 2001, and explained the legal criteria why actual payment 
of this compensation did not begin until February 1, 2001.  
The Board has merely changed the characterization in order to 
clarify the actual issue discussed by the RO in its SOC.

Finally, in the substantive appeal of May 2001 the veteran 
expressed his lack of optimism that he would prevail in this 
case and his loss of faith in the U. S. government.  He did 
not, however, specifically state that he wanted to withdraw 
on the issue on appeal from Board consideration.  Therefore, 
as the veteran has filed a timely NOD and substantive appeal 
regarding the issue on appeal, the Board has jurisdiction 
over this matter and must proceed with timely adjudication.  
See 38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 2001).

Based on this analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  In addition, as the 
veteran and his representative have been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed themselves of those opportunities, appellate 
review is appropriate at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 1991); 38 C.F.R. § 3.151(a) (2000).  Except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Additional compensation for a dependent will be 
effective from the latest of the following dates:

(1).  Date of claim.  This term means the following, 
listed in their order of applicability:
(i).  Date of veteran's marriage, or birth of his 
or her child, or, adoption of a child, if the 
evidence of the event is received within one year 
of the event; otherwise,
(ii).  Date notice is received of the dependent's 
existence, if evidence is received within one year 
of VA request.
(2).  Date dependency arises.
(3).  Effective date of the qualifying disability rating 
provided evidence of dependency is received within one 
year of notification of such rating action.

38 U.S.C. 5110(f); 38 C.F.R. § 3.401(b).

The record is clear that the effective date of the qualifying 
disability was on April 1, 1977, when the veteran's combined 
service-connected evaluation of 40 percent became effective.  
The veteran was obviously aware that he could receive 
additional compensation for dependents based on the rating 
decision of November 1978 that awarded this combined 
evaluation.  Within one month of the November 1978 rating 
decision, the veteran submitted the appropriate application 
for such additional compensation.  He was clearly informed by 
letter of February 1979 that his compensation award included 
additional benefits based on his number of dependents.  In 
addition, he was put on notice of his responsibility to 
timely inform VA of any change in the status or number of 
dependents.  

The date dependency arose for the child in question obviously 
could not precede her birth on June [redacted], 1990.  However, the 
veteran failed to inform VA of this birth until January 25, 
2001.  A review of the claims file fails to reveal any 
notification to VA from the veteran or any other source that 
he acquired an additional dependent prior to January 25, 
2001.  In fact, neither the veteran nor his representative 
has presented any type of argument that he provided such 
notification prior to January 25, 2001.

Based on these circumstances and the applicable laws and 
regulations, the earliest that the award of additional 
compensation can be granted for the dependent in question is 
the date the claim was filed by the veteran on January 25, 
2001.

While the effective date of the award for additional 
compensation for a dependent is January 25, 2001, the actual 
date payment is commenced for this compensation is governed 
by 38 U.S.C.A. § 5111 and 38 C.F.R. § 3.31.  According to 
these laws and regulations, irregardless of VA regulations 
concerning effective dates of awards, payment of monetary 
benefits based on increased awards of compensation, to 
include increases resulting from added dependents, may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  Based on these regulations, the notification 
letter of March 2001 was correct to inform the veteran that 
the actual payment of additional compensation for his latest 
dependent child would not commence until February 1, 2001.  
However, this award must be based on the effective date of 
the award of additional compensation for a dependent on 
January 25, 2001, that is, the date a claim for these 
benefits was received at the RO.

Based on the above analysis, the Board finds that the 
effective date of additional compensation for a dependent 
child is January 25, 2001.  The pertinent laws and 
regulations preclude an earlier effective date.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as a matter of law and regulation, an earlier 
effective date cannot be granted.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An effective date earlier than January 25, 2001 for the award 
of additional compensation for a dependent child is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

